Citation Nr: 0409747	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  02-02 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
supracondylar fracture of the left humerus, currently evaluated as 
20 percent disabling.

2.  Entitlement to an increased evaluation for residuals of 
fracture of the left radial shaft and left ulnar styloid scar, 
currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable evaluation for residuals of a 
fracture of the base of the left fifth finger.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from November 1971 to December 
1975.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board notes that the veteran's representative submitted a 
statement on a VA Form 9 in December 2001.  At that time, it was 
noted that the veteran wanted to appear at a Travel Board hearing.  
The veteran later submitted his substantive appeal in this case in 
March 2002, also on a VA Form 9.  At that time the veteran 
reported that he did not want a hearing.  In light of the 
veteran's latter submission, the Board considers the request for a 
hearing to be withdrawn.  See 38 C.F.R. § 20.704(e) (2003).


REMAND

The veteran's case was originally certified on appeal to the Board 
in April 2002.  Changes in regulations pertaining to disabilities 
involving the fingers and skin were made subsequent to the case 
arriving at the Board.  See 67 Fed. Reg. 48,784-48,787 (July 26, 
2002); see also 67 Fed. Reg. 49,590-49,499 (July 31, 2002).

The Board wrote to the veteran to advise him of the changes in the 
regulations in December 2002.  The purpose of the letter was to 
provide the veteran with the required notice that his claim would 
be considered under both the prior and amended regulations.  The 
Board's letter was returned in March 2003 with a notice that the 
veteran had moved with no forwarding address.  Thus the veteran 
has not received notice of the change in regulations.

The Board notes that the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, (codified as amended 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)), was enacted in November 2000, during the pendency of the 
veteran's current claim.  VA has also issued final regulations to 
implement these statutory changes.  See Duty to Assist, 66 Fed. 
Reg. 45,620-32. (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for the amendment 
to 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which are not 
applicable in this case, the changes "merely implement the VCAA 
and do not provide any rights other than those provided by the 
VCAA."  See 66 Fed. Reg. at 45,629.

There is no indication in the claims file that the veteran was 
apprised of the provisions of the VCAA or of VA's duty to provide 
notice and duty to provide assistance in the development of his 
claims.  

The VCAA, and its implementing regulations, require that VA 
provide specific notice to claimants regarding information needed 
to complete an application for benefits as well as specific notice 
regarding information or evidence required to substantiate a 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159 to provide adequate notice).  VA also has a duty to 
assist claimants in the development of their claims.  The United 
States Court of Appeals for Veterans Claims (Court), has strictly 
interpreted the requirements to provide the required notice and 
the duty to assist in the development of a claim.  

Given the unfortunate delay in the processing of the veteran's 
claim, a new examination is necessary in order to assess the 
current status of his service-connected disabilities.  Despite 
what appears to be a thorough VA joints examination conducted in 
December 2001, several additional questions are raised by findings 
made during this examination.  For instance, it is not clear 
whether limitation of motion of the shoulder noted by the examiner 
is attributable to service-connected left upper extremity 
disability.  Additionally, findings made with respect to wrist 
motion and elbow motion appear to suggest significant limitations 
in supination and pronation, as well as significant limitation of 
elbow flexion and extension, that might warrant higher ratings 
under rating criteria not yet considered by the RO.  In order to 
clarify such things, another examination is required.  (The Board 
also finds that a neurologic evaluation is required to determine 
the effect of any service-connected nerve impairment of the left 
upper extremity.  This is required because the veteran has been 
service connected for all residuals of fractures, not just 
orthopedic ones.)

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file and ensure that all 
notification and development actions required by 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002) are fully complied with and 
satisfied in accordance with 38 C.F.R. § 3.159 (2003).  The 
veteran should be specifically told of the information or evidence 
he should submit, if any, and of the information or evidence that 
VA will obtain with respect to his claims.  38 U.S.C.A. § 5103(a) 
(West 2002).  The veteran should be asked to submit all pertinent 
information or evidence that he has in his possession.

2.  The RO should contact the veteran in order to request that he 
identify the names, addresses, and approximate dates of treatment 
for all VA and non-VA health care providers who have treated him 
for his service-connected disabilities since October 1999.  After 
securing the necessary releases, the RO should attempt to obtain 
copies of pertinent treatment records identified by the veteran, 
if any, that have not been previously secured, and associate them 
with the claims file.

3.  The veteran should also be afforded orthopedic and neurologic 
examinations to assess the current status of his service-connected 
disabilities.  The examiner(s) should review the claims file.  All 
necessary tests should be conducted.  The examiner(s) should 
review the results of any testing prior to completion of the 
report.  The orthopedic examination report should address the 
rating criteria for evaluating ankylosis and limitation of motion 
of digits found at 38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230 
(2003).  The examiner should also provide detailed findings as to 
limitation of elbow and wrist motion.  Supination and pronation, 
and elbow flexion and extension should be reported in detail.  The 
examiner should state whether limitation of motion of the 
shoulder, if any, is the result of service-connected fracture 
residuals. The examiner should assess all functional losses 
experienced by the veteran, including weakness and pain, and 
equate such losses to limitation of motion of the affected joints, 
including the elbow, wrist, and fingers, beyond the limitation of 
motion shown clinically.  The neurologic examination report should 
identify each nerve affected by service-connected injury and 
assess the impairment of each nerve as causing mild, moderate, or 
severe incomplete paralysis/neuralgia/neuritis, or complete 
paralysis.  The report(s) of examination must include the complete 
rationale for all opinions expressed.  

4.  After undertaking any other development deemed appropriate, 
the RO should readjudicate the issues on appeal.  All potentially 
applicable rating criteria should be considered.  If any benefit 
sought is not granted, the veteran and his representative should 
be furnished with a supplemental statement of the case and 
afforded an opportunity to respond before the record is returned 
to the Board for further review.  The supplemental statement of 
the case should include the changes to criteria for rating skin 
disabilities and disabilities of the hand and fingers.

Thereafter, the case should be returned to the Board for further 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No action 
is required of the veteran until he is notified by the RO.  The 
veteran has the right to submit additional evidence and argument 
on the matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2003).

